WISS, Judge
(concurring in the result):
The principal opinion concludes that the place at which appellant was stopped and his property seized was “unquestionably the functional equivalent of the border for purposes of the Fourth Amendment.” 37 MJ at 123. I agree. See United States v. Alleyne, 13 MJ 331, 333-35 (CMA 1982). This established, the next question is: What is the source of the authority of the gate guards here, as “border” guards, to engage in their stops and seizures?
*131I
The cases of this Court dealing specifically with a “border search” at the gate of a military installation overseas involved a policy or authorization of the commander. See, e.g., United States v. Alleyne, supra at 332 (“[b]ecause the installation commander has put out that all vehicles and persons and baggage that they carry, will be searched before exiting Camp Carroll ...”); United States v. Rivera, 4 MJ 215, 218 (CMA 1978) (though lead opinion does not make clear, Judge Cook, concurring in the result, relies upon authority of “the commander of” “a ‘closed’ American air base” “in a foreign country”).
Mil.R.Evid. 314(c), Manual for Courts-Martial, United States, 1984, in providing for searches abroad, authorizes searches of persons and property “upon entry to or exit from the installation, enclave, aircraft, or vessel to ensure the security, military fitness, or good order and discipline of the command” — a rule that, surely, includes a border-search rationale. Yet that rule, by its own terms, depends upon the “authoriz[ation]" of “a commander of a United States military installation, enclave, or aircraft on foreign soil____” (Emphasis added.) Further, the Drafters’ Analysis of both the original version of the rule and the 1984 amendment make clear that the rule is based on Rivera and Alleyne — cases which, as I just noted, involve authorizations of commanders. See Manual, supra at A22-21 and A22-24 (Change 2).
Moreover, no act of Congress, of which we have been made aware, expressly authorizes such “border” searches. See generally Mil.R.Evid. 314(b) (“Border searches for customs or immigration purposes may be conducted when authorized by Act of Congress.”); Manual, supra at A22-24 (Change 2) (“Rule 314(b) recognizes that military personnel may perform border searches when authorized to do so by Congress.”). It is possible, I suppose, to generally rely somehow on the language in the lead opinion of then-Chief Judge Fletcher in United States v. Rivera, supra at 217. There, he acknowledged the absence of expressed congressional authority akin to the Act of July 31, 1789, e.5, 1 Stat. 29, 43, for “border searches” at the gates of a military installation overseas; yet, he believed “that the essential underlying rationale remains applicable, and that the factual similarities between an international border and the entrance onto an American military installation overseas compels [sic] adoption of the border search exception for this situation.” 4 MJ at 217. It must be recalled, though, that Judge Cook’s separate opinion in that case, 4 MJ at 218, as well as Mil. R.Evid. 314(c) which is based on Chief Judge Fletcher’s opinion, suggested that Rivera did in fact involve a commander’s authorization for the gate search.
I do not quarrel with applicability of the border-search concept to the gates of American military installations overseas. I merely submit, as Chief Judge Fletcher’s Rivera opinion implies, that the authority to conduct border searches must emanate from a proper source. In the absence of congressional authorization addressing itself to security of the perimeter of United States military installations overseas, that source is the installation’s commander: It is the commander who has the responsibility for the security of that installation and the authority — and obligation — to protect it in the name of the sovereign. Cf. United States v. Kalscheuer, 11 MJ 373, 376 (CMA 1981) (“By virtue of his command status, a commander has responsibilities that others do not possess, and so he must be granted powers commensurate with that responsibility.”); United States v. Jones, 24 MJ 294, 295 (CMA 1987) (security officer “conducted a command-authorized gate search of vehicles entering the base” within the United States).
II
The principal opinion makes repeated references to “the command policy” authorizing the procedure that Corporal Lee followed here. See, e.g., 37 MJ at 123, 125, and 126. Notwithstanding, there is no evidence in the record that there was, at the time, a legally valid “command policy” that *132authorized border-search-type operations at the gates of this installation. The several references during the testimony of various witnesses to the “policy” and to its source and scope appear to focus on the “policy” regarding the means of conducting the gate searches, rather than regarding authorizing them.
The military judge did take judicial notice, at trial counsel’s request, of 2d Infantry Division Supplement to United States Forces Korea Regulation 190-7, part of which provided for gate-entry and -exit inspections. That supplement was promulgated “FOR THE COMMANDER” by the Chief of Staff and was authenticated as “OFFICIAL” by the Adjutant General. The difficulty is that, just prior to ruling on the defense motion to suppress, the military judge inquired whether that document “was still a valid supplement” in light of the fact that the regulation which it supplemented — US Forces Korea Regulation 190-7 — had been superceded. Trial counsel ultimately advised the military judge that “we’ve determined that with the issuance of the new regulation, all supplements to the prior regulation are cancelled. Therefore, the 2d ID Supplement would not apply.”
Until that point, defense counsel’s various bases of objection did not include any challenge relating to whether the command had authorized the gate inspections. Indeed, defense counsel himself acknowledged the regulatory supplement at one point in his lengthy written defense motion to suppress. Even when it became quite clear on the record, however, that this supplement had lost its legal efficacy, defense counsel said nothing about that potential flaw. Under these circumstances, I believe that any objection to the seizure on the basis that the commander had not authorized a “border search” was waived. Mil. R.Evid. 311(d)(2)(A) and (3).
Moreover, there is good reason to hold counsel’s feet to the fire here and, in the absence of a particularly based objection, to invoke waiver. For instance, as alluded to earlier, it is the commander’s authorization that is critical, not how that authorization was manifested. In other words, the importance of the supplement is that it was evidence of the commander’s authorization, not that it was somehow itself a prerequisite.
Thus, if defense counsel had challenged the existence of the commander’s authorization once it became clear that the supplement had lost its legal vitality as evidence of that authorization, trial counsel might well have been able to prove the requisite authorization through a number of other means. As it stood, though, in the absence of such a defense challenge, trial counsel was not called upon to offer such evidence. Under these circumstances, waiver not only is a permissible conclusion, see Mil.R.Evid. 311(d); it makes good sense.